Case 6:17-cv-00171-PGB-LRH Document 215 Filed 10/30/19 Page 1 of 3 PageID 10666



                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 MIDAMERICA C2L INC., et al.,                   )
                                                )
                        Plaintiffs,             )
                                                )
                   v.                           )   Case No. 6:17-CV-171-Orl-18LRH
                                                )
 SIEMENS ENERGY, INC.,                          )
                                                )
                        Defendant.              )

                   JOINT MOTION TO AMEND SCHEDULING ORDER


        The parties hereto, Plaintiffs/Counterclaim-defendants MidAmerica C2L, Inc. and

 Secure Energy, Inc. and Defendant/Counter-claimant Siemens Energy, Inc., by and

 through counsel of record, hereby request that this Court amend the Scheduling Order

 set forth in this Court’s Amended Case Management and Scheduling Order [Doc. 211]

 to provide extensions of certain deadlines for pre-trial submissions, none of which will

 result in delaying the trial date. All parties agree there is good cause for the extension

 and it is not for the purpose of delay; all parties agree that the extension will not affect

 the setting of the final pretrial conference or trial date; and no party will use the granting

 of the extension in support of a motion to extend another date or deadline. In support of

 this Motion, the parties state to this Court as follows:

        1.     The parties are diligently engaged in the preparation of a Joint Final

 Pretrial Statement, including jury instructions, verdict form, voir dire questions, witness

 lists, exhibit lists, and deposition designations, due October 30, 2019.

        2.     The parties require additional time to complete and file these documents.
Case 6:17-cv-00171-PGB-LRH Document 215 Filed 10/30/19 Page 2 of 3 PageID 10667



        3.      Therefore, counsel for the parties agree and propose to extend the

 deadlines for the submission of the Joint Final Pretrial Statement and other pretrial

 filings as follows:

 Joint Final Pretrial Statement (including a single                      NOVEMBER 5, 2019
 set of jointly-proposed Jury Instructions and
 Verdict Form, Voir Dire Questions, Witness Lists,
 Exhibit Lists with Objections on Approved Form,
 and Deposition Designations). Also send Jointly-
 Proposed Jury Instructions and Verdict Form to
 Chamber’s email
 [chambers_flmd_Byron@flmd.uscourts.gov] in
 Microsoft Word® format and send all full
 deposition transcripts the parties intend to
 designate for use at trial to the Court on a CD or
 thumb drive.

 All Other Motions Including Motions In Limine.                          NOVEMBER 8, 2019
 (MULTIPLE MOTIONS IN LIMINE DISFAVORED.
 ALL REQUESTS TO LIMIT EVIDENCE MUST BE
 INCLUDED IN A SINGLE MOTION NOT TO
 EXCEED 25 PAGES WITHOUT PRIOR LEAVE OF
 COURT. RESPONSES LIMITED TO 20 PAGES
 WITHOUT PRIOR LEAVE OF COURT.)
 Objections to Deposition Designations and                              NOVEMBER 11, 2019
 Counter Designations on approved form.
 Objections to Counter-Designations                                     NOVEMBER 13, 2019

        4.      Because the Court’s original Case Management and Scheduling Order

 (Doc. 69) provides that trial briefs in jury trials are discretionary, the parties have agreed

 not to file trial briefs at this time. If helpful to the Court, the parties may seek the Court’s

 permission to file trial briefs after the Court’s ruling on the parties’ Motions In Limine

 narrowing the issues to be presented at trial.

        5.      All other dates and deadlines set forth in the Amended Case Management

 and Scheduling Order [Doc. 211] would remain the same.



                                                2
Case 6:17-cv-00171-PGB-LRH Document 215 Filed 10/30/19 Page 3 of 3 PageID 10668



 Date: October 30, 2019

 Respectfully submitted,
 REED SMITH, LLP                       DANNA MCKITRICK, P.C.

 BY: /s/ Jonah D. Mitchell             BY: /s/ Robert L. Devereux
 Jonah D. Mitchell                     Robert L. Devereux,
 admitted pro hac vice                 admitted pro hac vice
 101 Second Street, Suite 1800         7701 Forsyth Blvd., Suite 800
 San Francisco, CA 94105-3659          St. Louis, MO 63105-3907
 Phone: (415) 543-8700                 Phone: (314) 726-1000
 Facsimile: (415) 391-8269             Facsimile: (314) 725-6592
 E-Mail: jmitchell@reedsmith.com       E-Mail: rdevereux@dmfirm.com

 and                                   and
 P. Alexander Quimby                   Walter A. Ketcham, Jr.
 Florida Bar No. 099954                Florida Bar No. 156630
 Baker & Hostetler, LLP                Grower, Ketcham, Eide, Telan & Meltz, P.A.
 SunTrust Center, Suite 2300           901 North Lake Destiny Road
 200 South Orange Avenue               Suite 450
 Orlando, FL 32801-3432                Maitland, FL 32751
 Phone: (407) 649-4000                 Phone: (407) 423-9545
 Facsimile: (407) 841-0168             Facsimile: (407) 425-7104
 E-Mail: aquimby@bakerlaw.com          E-Mail: waketcham@growerketcham.com
 ATTORNEYS FOR DEFENDANT/              ATTORNEYS FOR PLAINTIFFS/
 COUNTER-CLAIMANT                      COUNTERCLAIM-DEFENDANTS




                                      3
